Citation Nr: 0108793	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE


The propriety of the initial 20 percent evaluation assigned 
for a low back disorder. 



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to September 
1969.  

The appeal arises from the January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, granting a 20 percent rating for 
lumbosacral strain following a December 1998 Board decision 
granting service connection for a low back disorder.  

In the course of appeal, in January 2001, the veteran and his 
wife testified before the undersigned member of the Board at 
a hearing in Washington, D.C.  The claims folder contains a 
transcript of that hearing.

At the veteran's January 2001 hearing, the veteran requested 
a period of sixty days prior to Board adjudication, to afford 
him the opportunity to submit additional evidence in support 
of his claim.  Additional evidence was received in February 
and March, 2001, and the veteran also submitted in March 2001 
a waiver of RO consideration of the additional evidence prior 
to Board adjudication of the appealed claim.  


FINDINGS OF FACT

1.  The veteran's low back disability results in no more than 
moderate limitation of motion of the lumbosacral spine and in 
no more than moderate lumbar intervertebral disc syndrome.  

2.  The veteran's low back disability is not manifested by 
symptoms of a severe lumbosacral strain.  


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes  5292, 5293, 5925 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At a January 1998 VA examination, the veteran reported 
occasional episodes of low back pain for many years.  He 
reported occasional radiation of pain down either the left or 
right leg.  He reported that the pain episodes would last 
three to four days, and that he would treat the pain with 
over-the-counter medication, heating pads, and rest.  On 
examination, the veteran could walk on heels and toes 
normally.  There were no trigger areas of tenderness in the 
lower back.  Active range of motion of the lower back was 20 
degrees forward flexion, 13 degrees extension, and 26 degrees 
right and left bending.  Reflexes in the lower extremities 
were within normal limits, and there were no hypesthesias of 
the lower extremities.  Straight leg raising was negative 
bilaterally, with the exception of pain behind both knees at 
50 degrees.  The veteran did not complain of any pain 
referable to the low back in the course of the examination.  
X-rays showed degenerative arthritis or osteoarthritis of the 
lumbosacral spine with decreased intervertebral disc space at 
L5-S1.  The examiner diagnosed chronic lumbosacral strain and 
osteoarthritis of the lumbosacral spine.  

At an October 1998 private chiropractic evaluation, the 
veteran had lumbar range of motion to 60 degrees forward 
flexion, 20 degrees backward extension, 20 degrees left and 
right lateral rotation, 20 degrees left lateral flexion, and 
10 degrees right lateral flexion.  There was pain on backward 
extension and right lateral flexion.  Reflexes at both 
pattellas and both ankles were 2+, and strength was 5/5 
bilaterally in the lower extremities.  The veteran reported 
constant pain and pain radiating down both legs to the knees.  
MRI's showed a herniated disc at L5.  The examiner identified 
degenerative disc disease at L1-L2, L2-L3, L3-L4, L4-L5, and 
L5-S1.  The examiner also noted muscle spasms and assessed 
severe inflammation.  The examiner recommended chiropractic 
treatment three times per week for one month, followed by 
treatment two times per week for one month.  

At a May 1999 VA examination the veteran's history of 
gradually worsening, intermittent low back pain over many 
years was noted.  The veteran complained of constant lower 
back pain with no radiation into the buttock or legs.  He 
denied stiffness, weakness, fatigability, or lack of 
endurance in the muscles of the low back and the lower 
extremities.  He reported typically having flare ups of low 
back pain two to three times per year, lasting three to four 
days.  He reported being unable to walk at all, remaining in 
bed, and missing work during the flare ups.  He also reported 
using a cane during the flare ups.  He reported taking two 
prescribed medications during the flare ups, and also using 
ice or heat.  Also during flare ups, the back pain increased 
with long periods of sitting, standing, and with Valsalva 
maneuver such as coughing.  He reported not having had a 
flare up since the summer of 1998.  He reported not regularly 
using any kind of crutch, brace, or cane.  He reported not 
having had any surgery for the back, and not having had any 
specific injury other than in service.  He reported currently 
working full time as a tractor trailer driver.  On 
examination, active and passive range of motion was to 80 
degrees forward flexion, 10 degrees backward extension, 30 
degrees left and right lateral bending, and 45 degrees left 
and right rotation.  Forward flexion and side bending 
resulted in complaints of slight pain, but the examiner noted 
that the maneuvers were performed with ease.  The lumbar 
spine showed a loss of normal lordosis.  There was no pain on 
palpation of the upper lumbar spine, and a complaint of 
minimal pain on palpation of the lower lumbosacral spine.  
There were no muscle spasms.  Strength of the lower 
extremities was 5/5 bilaterally.  Sensation was intact to 
pinprick and light touch in the lower extremities, and 
reflexes were 2+ in the knees and ankles bilaterally.  The 
veteran ambulated with normal heal to toe gait without 
deviation, and gait was not painful.  The veteran had no 
difficulty heal and toe walking or performing a full squat.  
X-rays from January 1998 showed degenerative changes 
consistent with arthritis.  The examiner diagnosed chronic 
lumbosacral strain and X-ray evidence of degenerative 
arthritis.  

In a June 1999 VA Form 9, the veteran stated that according 
to his chiropractor he listed to one side.  He added that he 
had in the past lost work due to an inability to walk. 

At a hearing before the undersigned Board member in 
Washington, D.C. in January 2001, the veteran testified that 
he had been taking medication for his back disorder for a 
couple of years, because for the past two years his back 
disorder had been getting worse, with numbness in his left 
leg beginning six months ago and pain down the back of both 
legs beginning a year ago.  He testified that his hips also 
bothered him because he was walking crooked.  He added that 
he also had pain due to arthritis in his back.  He testified 
that he could not sit or walk for a long time due to his 
back.  He added that he had a cane at home and a cane at 
work, and that he used a cane as needed for his back.  He 
testified that he had used a cane intermittently for the past 
10 to 12 years, adding that when his back was good he could 
walk perfectly.  However, he added that now his back was 
always sore.  He testified that he had not seen a doctor for 
his back since May 1999.  Regarding his VA examination in May 
1999, the veteran explained that when his back is good he can 
bend forward, backward, and sideways, but that when it is bad 
he is like an old man and cannot stand straight.  He 
testified that around the last Christmas he had to be pushed 
around a store in a wheelchair by his wife because walking 
stooped over with the cane from the car to the store had 
tired him out.  He explained that he walked stooped over at 
that time because walking straight pinched him.  He expressed 
that this incident scared him, because he had not previously 
had to use a wheelchair.  He added that the last time his 
back had gone out for three weeks, and though he went to work 
during that period it significantly irritated his back to do 
so.  He testified that the VA was prescribing a medication 
with Codeine and a muscle relaxer for his back.  Also at the 
hearing, the veteran's wife testified that he was also taking 
Naprosyn for his back.  She testified that she had been 
married to the veteran for three years, and in that time his 
back disorder had grown progressively worse.  She testified 
that the veteran could not walk up the stairs at home without 
holding on.  She testified that one day she found him 
sleeping on the floor because he had collapsed and he 
couldn't get up by himself.  She testified that he had gone 
to Dr. Grimaldi for treatment of his back within the past 
year and a half, and thereafter went to the VA for treatment.  

Upon VA outpatient treatment in January 2001, the veteran 
complained of his back intermittently giving way due to pain, 
reporting that this had occurred prior to Christmas.  On 
examination, the veteran was in no apparent distress, but was 
very uncomfortable when standing.  The back had no focal 
tenderness.  Straight leg raising was negative, and deep 
tendon reflexes were 2+ at the knees and 1+ at the left ankle 
and absent at the right ankle.  Sensation was grossly intact.  
There was pain on heel and toe walking.  The examiner 
assessed back pain with possible herniated disc, and 
recommended a lumbar CT.  

A February 2001 VA lumbar CT showed a slight disc bulge at 
the L3 level, and some symmetrical disc bulging without frank 
herniation at L4 and L5 levels.  No other abnormalities were 
shown, with the lumbar CT otherwise normal.


Analysis

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to this claim.  The RO requested all relevant treatment 
records identified by the appellant.  VA examinations in 
January 1998 and May 1999, taken together, present an 
informed, thorough evaluation of the veteran's current level 
of disability which is consistent with the veteran's medical 
record as a whole. The VA has satisfied its duties to notify 
and to assist the appellant in this case. 

While the Board notes the multiple significant abnormalities 
at virtually every level of the lumbar spine reportedly 
identified by a private chiropractor in October 1998, this 
extent of disability was not shown on subsequent VA 
evaluation, including on lumbar CT performed in February 
2001.  Some limited disc bulging, and arthritis of the lumbar 
spine have been confirmed by X-rays and CT scans.  It appears 
that the veteran has some degenerative disc disease or 
radiculopathy associated with his low back disorder, and no 
attempt to dissociate this pathology from the veteran's 
service-connected low back disorder has been made in the 
development of this case. What is relevant is that examining 
physicians had the benefit of X-ray and/or CT scan reports to 
inform their judgment in regard to the current extent and 
severity of the veteran's low back disorder.  What matters 
for present consideration by the Board are questions of 
extent and severity of the disorder and not exacting 
questions of diagnosis.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal has been obtained.  Veterans Claims Assistance Act 
of 2000.  Further development is not warranted.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  In evaluating service-connected 
disabilities, the Board looks to functional impairment.  The 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2000).
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000).

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints and the rating is based on limitation of motion, 
the Board must consider an increased schedular rating based 
on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40 and 4.45 (2000); DeLuca v. Brown,  8 
Vet.App. 202 (1995).

Limitation of motion of the lumbar spine is appropriately 
rated under Diagnostic Code 5292.  Under that Code, where 
there is moderate limitation of motion, a 20 percent rating 
is assigned.  Where there is severe limitation of motion, a 
40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).

The veteran's low back disorder may also be rated under 
Diagnostic Code 5295, for lumbosacral strain.  Lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in standing position, 
warrants a 20 percent evaluation.  Severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of these with abnormal mobility on forced 
motion warrants a 40 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5295.

The veteran's lumbar spine disorder may also be rated based 
on intervertebral disc syndrome, under Diagnostic Code 5293.  
When lumbar intervertebral disc syndrome is present and is of 
moderate severity with recurring attacks, a 20 percent rating 
is warranted; where severe, with recurrent attacks and 
intermittent relief, a 40 percent rating is warranted; and 
where pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of disease disc, with little 
intermittent relief, a 60 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.    

Under all three Diagnostic Codes cited above, a moderate low 
back disorder warrants a 20 percent rating and a severe low 
back disorder warrants a 40 percent rating.  On the May 1999 
VA examination noted above, at the recent VA outpatient 
treatment in January 2001, and at the October 1998 
chiropractic examination the veteran did not have more than 
moderate limitation of motion of the lumbar spine.  The 
finding of only 20 degrees of forward flexion on VA 
examination in January 1998 would appear to be anomalous, as 
the subsequent examinations consistently showed markedly 
better range of motion on forward flexion.  At his hearing in 
January 2001 the veteran reported that he had good motion of 
the low back when he did not have a flare up.  These flare 
ups reportedly occur no more frequently than two or three 
times per year, and last only three to four days.  The 
veteran does not require any cane or other assistive device 
or brace for his back when he is not having a flare up.  
While the veteran reported some pain with certain motions, 
the May 1999 VA examiner noted that the veteran could perform 
range of motion maneuvers with ease, as well as heel and toe 
walking and a full squat without difficulty.  No significant 
radiculopathy has been noted on examinations, with lower 
extremity sensation intact and lower extremity strength 5/5 
bilaterally.  

Significant pain was not identified upon recent VA 
examinations, and was not found to interfere with functioning 
when the veteran was not experiencing flare ups.  As the May 
1999 VA examiner noted, the veteran reported that he had no 
weakness, fatigability, or lack of endurance in the muscle 
groups in the back or the lower extremities.  There was no 
incoordination demonstrated on the recent examinations, 
including with squats and heel and toe walking (performed 
without deviation in May 1999).  In the absence of 
significant pain or resulting weakness, fatigability, lack of 
endurance, or incoordination associated with the veteran's 
low back disorder, the Board finds no basis to justify 
assignment of a higher disability rating pursuant to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
decision in the DeLuca case.  Similarly, the Board finds that 
the recurrent flare ups reported by the veteran are not so 
frequent or so prolonged as to justify more than the 20 
percent disability rating currently assigned for the 
veteran's low back disorder.

While a private chiropractor in October 1998 considered there 
to be severe inflammation causing tissue weakness and 
scarring, other recent examinations have not shown there to 
be severe inflammation, with no significant pain on palpation 
and no associated weakness.  

In summary, the preponderance of the evidence is against the 
presence of a disability of the low back of such severity as 
to warrant the assignment of the next higher, 40 percent 
disability rating on the basis of limitation of motion of the 
lumbar spine, lumbosacral strain, or lumbar intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295.   Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The Board has reviewed the entire record 
and finds that the 20 percent rating assigned by the RO for 
the low back disorder effective with the grant of service 
connection on December 1, 1997, reflects the most disabling 
this disorder has been since the veteran filed his claim for 
service connection, which is the beginning of the appeal 
period.  Thus, the Board has concluded that staged ratings 
for this disorder are not warranted.  Fenderson v. West, 
12 Vet. App Vet. App. 119 (1999).


ORDER

Entitlement to a higher initial rating above the 20 percent 
for a low back disability is denied.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

